Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 8, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  148981(80)(81)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 148981
  v                                                                 COA: 319642
                                                                    Muskegon CC: 12-062665-FH
  PAUL J. BETTS, JR.,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of the Gratiot County Prosecutor to file a
  response to the brief amicus curiae of the American Civil Liberties Union of Michigan is
  GRANTED. The response submitted on October 5, 2020, is accepted for filing. On further
  order of the Chief Justice, the motion of the American Civil Liberties Union of Michigan
  to file a supplemental brief amicus curiae is GRANTED. The supplemental amicus brief
  submitted on October 6, 2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 8, 2020

                                                                               Clerk